ORDER
In an Order dated June 11, 2002, the Court of Appeals of Maryland declared that, for reasons to be stated in an opinion later to be filed, significant portions of the 2002 Legislative Redistricting Plan violated the Maryland Constitution, and that the Plan was, therefore, invalid. The Court further *603stated that it would endeavor to prepare a constitutional plan with the assistance of technical consultants which the Court subsequently appointed in accordance with its Order dated June 17, 2002.
NOW, THEREFORE, it is this 21st day of June, 2002,
ORDERED, by the Court of Appeals of Maryland, with Judge Raker dissenting, that the following legislative district-ing plan be promulgated and adopted:
GENERAL PROVISIONS
(a) The State of Maryland is divided into 47 districts for the election of members of the General Assembly of Maryland.
(b) Each legislative district shall elect 1 Senator and 3 Delegates.
(c) Each legislative district may be subdivided into 3 single member delegate districts or into 1 single member delegate district and 1 multimember delegate district.
(d) In any legislative district which contains more than 2 counties, Maryland Code (1984, 1999 Repl.Vol., 2001 Supp.), § 2-201(d) provides:
(1) where Delegates are to be elected at large by the voters of the entire district, a county, or part of a county, may not have more than 1 Delegate residing in that district; and
(2) where Delegates are to be elected by the voters of a multimember subdistrict which contains more than 2 counties or parts of more than 2 counties, a county or a part of a county may not have more than 1 Delegate residing in that subdistrict.
(e) (1) The descriptions of legislative districts in this order, including all references to:
(i) election districts and wards are to the geographical boundaries of the election districts and wards as they existed as of April 1, 2000; and
(ii) precincts are to the geographical boundaries of the precincts as reviewed and certified by the local board of supervisors of elections or their designees, before they were reported to the U.S. Bureau of the Census as part of the 2000 *604Census Redistricting Data Program and as those precinct lines are specifically indicated in the P.L. 94-171 data or shown on the P.L. 94-171 census block maps provided by the U.S. Bureau of the Census and as reviewed and corrected by the Maryland Department of Planning.
(2) Where precincts are split between legislative districts, census tract and block numbers, as indicated in the P.L. 94-171 data or shown on the P.L. 94-171 census block maps provided by the U.S. Bureau of the Census and referred to in § 2-202, are used to define the boundaries of legislative districts.
(f) For purposes of elections, the provisions of this order shall be applicable to elections for members of the General Assembly beginning with the primary and general elections of 2002 and, for purposes of representation, shall be applicable beginning with the second Wednesday of January 2003.
COMPOSITION OF LEGISLATIVE DISTRICTS
The composition of the 47 legislative districts is:
(1) LEGISLATIVE DISTRICT 1 CONSISTS OF:
(A) DELEGATE DISTRICT 1A (SINGLE MEMBER DELEGATE DISTRICT):
(I) GARRETT COUNTY;
(II) ALLEGANY ELECTION DISTRICTS 8, 9, 10, AND 18; AND
(III) THAT PART OF ALLEGANY ELECTION DISTRICT 31 THAT CONSISTS OF CENSUS TRACT 22.00, BLOCKS 1008, 1020 THROUGH 1022, 1024, 1025, 1027 THROUGH 1038, 1047 THROUGH 1057, 3000, AND 3079 THROUGH 3089;
(B) DELEGATE DISTRICT IB (SINGLE MEMBER DELEGATE DISTRICT):
(I) ALLEGANY COUNTY ELECTION DISTRICTS 7, 11, 12,13, 20, 21, 23, 24, 26, 29, AND 34;
(II) ALLEGANY COUNTY ELECTION DISTRICT 5, PRECINCT 6;
*605(III) ALLEGANY COUNTY ELECTION DISTRICT 6, PRECINCT 6;
(IV) THAT PART OF ALLEGANY COUNTY ELECTION DISTRICT 3 THAT CONSISTS OF CENSUS TRACT 1.00, BLOCKS 2032, 2036 THROUGH 2044, 2052, 2053, 2055 THROUGH 2061, 2066, 2067, 2175, 2185, AND 2189; AND
(V) THAT PART OF ALLEGANY COUNTY ELECTION DISTRICT 31 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 20.00, BLOCKS 3016 THROUGH 3027, 3041 THROUGH 3067;
2. CENSUS TRACT 21.00, BLOCKS 1083 AND 2000; AND
3. CENSUS TRACT 22.00, BLOCKS 1000 THROUGH 1007, 1009 THROUGH 1019, 1023, 1026, 1039 THROUGH 1046,1058,1997, AND 3999; AND
(C) DELEGATE DISTRICT 1C (SINGLE MEMBER DELEGATE DISTRICT):
(I) ALLEGANY COUNTY ELECTION DISTRICTS 1, 2, 4, 14, 16, AND 22;
(II) ALLEGANY COUNTY ELECTION DISTRICT 5, PRECINCT 4;
(III) ALLEGANY COUNTY ELECTION DISTRICT 6, PRECINCTS 1, 3, AND 5;
(IV) THAT PART OF ALLEGANY COUNTY ELECTION DISTRICT 3 THAT CONSISTS OF CENSUS TRACT 1.00, BLOCKS 2000 THROUGH 2031, 2045 THROUGH 2051, 2054, 2062 THROUGH 2065, 2068 THROUGH 2099, 2100 THROUGH 2109, 2110 THROUGH 2121, 2124, 2126, 2127, 2135 THROUGH 2174, 2176 THROUGH 2181, AND 2190 THROUGH 2224;
(V) WASHINGTON COUNTY ELECTION DISTRICTS 4, 5, 15, AND 23; AND
(VI) THAT PART OF WASHINGTON COUNTY ELECTION DISTRICT 13 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
*6061. CENSUS TRACT 104.00, BLOCKS 1017 THROUGH 1023; AND
2. CENSUS TRACT 105.00, BLOCKS 1000, 1003, 1004, AND 1021 THROUGH 1023.
(2) LEGISLATIVE DISTRICT 2 CONSISTS OF:
(A) DELEGATE DISTRICT 2A (SINGLE MEMBER DELEGATE DISTRICT):
(I) WASHINGTON COUNTY ELECTION DISTRICTS 2, 7, 9, 14, AND 27;
(II) WASHINGTON COUNTY ELECTION DISTRICT 10, PRECINCT 2;
(III) WASHINGTON COUNTY ELECTION DISTRICT 26, PRECINCTS 2 AND 3;
(IV) THAT PART OF WASHINGTON COUNTY ELECTION DISTRICT 13 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 3.01, BLOCKS 1000, 1001, 2000, 2005, 2009, 2010, 2013, AND 2014;
2. CENSUS TRACT 103.00, BLOCKS 1006 THROUGH 1008,1019 THROUGH 1021, AND 1043;
3. CENSUS TRACT 104.00, BLOCKS 1000 THROUGH 1016, 2000 THROUGH 2030, 3000 THROUGH 3022, 4000 THROUGH 4010, 4018 THROUGH 4020, AND 4022 THROUGH 4024; AND
4. CENSUS TRACT 105.00, BLOCKS 2000 THROUGH 2007;
(V) THAT PART OF WASHINGTON COUNTY ELECTION DISTRICT 24 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 3.01, BLOCKS 2031 AND 2034 THROUGH 2036;
2. CENSUS TRACT 9.00, BLOCK 3007;
*6073. CENSUS TRACT 104.00, BLOCKS 4011, 4014 THROUGH 4017, 4025 THROUGH 4027, AND 4031 THROUGH 4041; AND
4. CENSUS TRACT 105.00, BLOCKS 3000 THROUGH 3002, 3007, AND 3015; AND
(VI) THAT PART OF WASHINGTON COUNTY ELECTION DISTRICT 26, PRECINCT 1 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 9.00, BLOCKS 2018 AND 2020 THROUGH 2024;
2. CENSUS TRACT 10.01, BLOCKS 1011 THROUGH 1018, 2001, AND 2003 THROUGH 2021;
3. CENSUS TRACT 10.02, BLOCKS 1000 THROUGH 1011, 3000, 3001, AND 3006 THROUGH 3010;
4. CENSUS TRACT 105.00, BLOCKS 3008 THROUGH 3012; AND
5. CENSUS TRACT 108.01, BLOCKS 1000, 1001, 1006, 1007, 2000, 2006 THROUGH 2011, 2018, AND 2019;
(B) DELEGATE DISTRICT 2B (SINGLE MEMBER DELEGATE DISTRICT):
(I) WASHINGTON COUNTY ELECTION DISTRICTS 1, 6, 8, 12,16, 19, AND 20;
(II) WASHINGTON COUNTY ELECTION DISTRICT 18, PRECINCT 1;
(III) THAT PART OF WASHINGTON COUNTY ELECTION DISTRICT 10, PRECINCT 1 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 6.02, BLOCKS 2033, 2034, AND 2035; AND
2. CENSUS TRACT 111.00, BLOCKS 2001 THROUGH 2004, 2020 THROUGH 2022, 2024, 2026 THROUGH 2030, 2033 THROUGH 2036, 3006 THROUGH 3013, 3018 THROUGH 3022, 3024 THROUGH 3047, 4000 THROUGH *6084002, 4004 THROUGH 4006, 4008, 4009, AND 4011 THROUGH 4038;
(IV) THAT PART OF WASHINGTON COUNTY ELECTION DISTRICT 10, PRECINCT 3 THAT CONSISTS OF CENSUS TRACT 110.00, BLOCKS 1000, 1001, AND 1002; AND
(V) THAT PART OF WASHINGTON COUNTY ELECTION DISTRICT 18, PRECINCT 2 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 1.00, BLOCKS 2000 THROUGH 2004;
2. CENSUS TRACT 5.00, BLOCKS 3000, 3001, 3011, 3012, 3014, 3015, 3018 THROUGH 3022, 3025 THROUGH 3027, AND 3030 THROUGH 3033;
3. CENSUS TRACT 6.01, BLOCKS 1000 THROUGH 1003,1006, AND 1014;
4. CENSUS TRACT 102.00, BLOCK 2017;
5. CENSUS TRACT 112.01, BLOCKS 1000 THROUGH 1021,1023, 2020 THROUGH 2022, AND 3000; AND
6. CENSUS TRACT 112.02, BLOCKS 1002 THROUGH 1006 AND 1009 THROUGH 1013; AND
(C) DELEGATE DISTRICT 2C (SINGLE MEMBER DELEGATE DISTRICT):
(I) WASHINGTON COUNTY ELECTION DISTRICTS 3, 17, 21, 22, AND 25;
(II) THAT PART OF ELECTION DISTRICT 10, PRECINCT 1 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 6.02, BLOCKS 1019, 1020, 2006 THROUGH 2011, 2013 THROUGH 2015, 2024 THROUGH 2026, 2028, AND 2031; AND
2. CENSUS TRACT 111.00, BLOCKS 1000 THROUGH 1002, 1005, 1016, 1017, 1019, 1021, 1026 THROUGH 1030, 2005, 2008 THROUGH 2010, 2015, 2017, AND 2018;
*609(III) THAT PART OF ELECTION DISTRICT 10, PRECINCT 3 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 111.00, BLOCKS 1009, 1011 THROUGH 1013, 3000, AND 3001; AND
2. CENSUS TRACT 112.01, BLOCKS 1024, 3001, 3003 THROUGH 3007, 3010, 3011, 3013 THROUGH 3017, 3021, 3023, 3024, 3027, AND 3028;
(IV) THAT PART OF WASHINGTON COUNTY ELECTION DISTRICT 13 THAT CONSISTS OF CENSUS TRACT 104.00, BLOCKS 4021 AND 4028 THROUGH 4030;
(V) THAT PART OF WASHINGTON COUNTY ELECTION DISTRICT 18, PRECINCT 2 THAT CONSISTS OF CENSUS TRACT 6.01, BLOCK 1011;
(VI) THAT PART OF WASHINGTON COUNTY ELECTION DISTRICT 24, THAT CONSISTS OF CENSUS TRACT 9.00, BLOCKS 3008 AND 3012; AND
(VII) THAT PART OF WASHINGTON COUNTY ELECTION DISTRICT 26, PRECINCT 1 THAT CONSISTS OF 9.00, BLOCKS 2016, 3009, AND 3013.
(3) LEGISLATIVE DISTRICT 3 CONSISTS OF:
(A) DELEGATE DISTRICT 3A (TWO MEMBER DELEGATE DISTRICT):
(I) FREDERICK COUNTY ELECTION DISTRICTS 2 AND 21;
(II) FREDERICK COUNTY ELECTION DISTRICT 13, PRECINCT 2;
(III) FREDERICK COUNTY ELECTION DISTRICT 24, PRECINCT 2;
(IV) THAT PART OF FREDERICK COUNTY ELECTION DISTRICT 9, PRECINCT 3 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 7517.00, BLOCK 2998; AND
*6102. CENSUS TRACT 7519.00, BLOCKS 1018 THROUGH 1033, 1043,1044, AND 1046 THROUGH 1068;
(V) THAT PART OF FREDERICK COUNTY ELECTION DISTRICT 23 THAT CONSISTS OF CENSUS TRACT 7505.02, BLOCKS 1028, 1035, 1036, AND 4033; AND
(VI) THAT PART OF FREDERICK COUNTY ELECTION DISTRICT 24, PRECINCT 1 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 7510.00, BLOCKS 1017 THROUGH 1020;
2. CENSUS TRACT 7526.00, BLOCKS 2008, 2010, 2011, 5000, 5010, 6000 THROUGH 6009, AND 8000 THROUGH 8007; AND
3. CENSUS TRACT 7527.00, BLOCK 1051; AND
(B) DELEGATE DISTRICT 3B (SINGLE MEMBER' DELEGATE DISTRICT):
(I) FREDERICK COUNTY ELECTION DISTRICTS 1, 7,12,14, 22, AND 25;
(II) FREDERICK COUNTY ELECTION DISTRICT 9, PRECINCT 4;
(III) THAT PART OF FREDERICK COUNTY ELECTION DISTRICT 9, PRECINCT 3 THAT CONSISTS OF CENSUS TRACT 7519.00, BLOCKS 1041, 1042, 1045, 2000 THROUGH 2010, 3001 THROUGH 3004, AND 3019 THROUGH 3023;
(IV) THAT PART OF FREDERICK COUNTY ELECTION DISTRICT 23 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 7504.00, BLOCKS 3049 THROUGH 3051;
2. CENSUS TRACT 7505.02, BLOCKS 1027, 1029, 1037, 1038, 4031, AND 4032;
3. CENSUS TRACT 7510.00, BLOCKS 1000 THROUGH 1016 AND 1021 THROUGH 1029;
*6114. CENSUS TRACT 7523.00, BLOCKS 1000 THROUGH 1013, 1015, AND 1016;
5. CENSUS TRACT 7525.00, BLOCKS 3000 THROUGH 3006, 3032, 4000 THROUGH 4002, AND 4043; AND
6. CENSUS TRACT 7526.00, BLOCKS 7030, 7031, 8008, AND 8009;
(V) THAT PART OF FREDERICK COUNTY ELECTION DISTRICT 24, PRECINCT 1 THAT CONSISTS OF CENSUS TRACT 7526.00, BLOCKS 7000 AND 7027 THROUGH 7029; AND
(VI) WASHINGTON COUNTY ELECTION DISTRICT 11.
(4) LEGISLATIVE DISTRICT 4 CONSISTS OF:
(A) DELEGATE DISTRICT 4A (TWO MEMBER DELEGATE DISTRICT):
(I) FREDERICK COUNTY ELECTION DISTRICTS 3 THROUGH 6, 8, 10, 11, 15 THROUGH 17, 19, 20, AND 26;
(II) FREDERICK COUNTY ELECTION DISTRICT 9, PRECINCTS 1, 2, AND 5;
(III) FREDERICK COUNTY ELECTION DISTRICT 13, PRECINCT 1;
(IV) FREDERICK COUNTY ELECTION DISTRICT 18, PRECINCT 2; AND
(V) THAT PART OF FREDERICK COUNTY ELECTION DISTRICT 18, PRECINCT 1 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 7517.00, BLOCK 6015;
2. CENSUS TRACT 7518.00, BLOCKS 2000 THROUGH 2007, 2022 THROUGH 2026, AND 2999; AND
3. CENSUS TRACT 7520.00 BLOCK 1002; AND
(B) DELEGATE DISTRICT 4B (SINGLE MEMBER DELEGATE DISTRICTS):
*612(I) CARROLL COUNTY ELECTION DISTRICTS 1, 2, AND 9 THROUGH 13; AND '
(II) THAT PART OF FREDERICK COUNTY ELECTION DISTRICT 18, PRECINCT 1 THAT CONSISTS OF CENSUS TRACT 7520.00, BLOCKS 1000, 1001, 1007 THROUGH 1016, 2000 THROUGH 2031, 5001, 5002, 5017 THROUGH 5019, 6000 THROUGH 6022, AND 6027 THROUGH 6029.
(5) LEGISLATIVE DISTRICT 5 CONSISTS OF:
(A) DELEGATE DISTRICT 5A (TWO MEMBER DELEGATE DISTRICT):
(I) CARROLL COUNTY ELECTION DISTRICTS 3, 6, 7, AND 8;
(II) CARROLL COUNTY ELECTION DISTRICT 4, PRECINCTS 1, 3, AND 4; AND
(III) THAT PART OF CARROLL. COUNTY ELECTION DISTRICT 4, PRECINCT 2 THAT CONSISTS OF CENSUS TRACT 5042.02, BLOCKS 1000, 1006 THROUGH. 1012, AND 3000 THROUGH 3009; AND
(B) DELEGATE DISTRICT 5B (SINGLE MEMBER DELEGATE DISTRICT):
(I) BALTIMORE COUNTY ELECTION DISTRICTS 5, 6, AND 7;
(II) BALTIMORE COUNTY ELECTION DISTRICT 4, PRECINCT 9;
(III) BALTIMORE COUNTY ELECTION DISTRICT 8, PRECINCTS 1 AND 2;
(IV) BALTIMORE COUNTY ELECTION DISTRICT 10, PRECINCTS 1 AND 3; AND
(V) THAT PART OF BALTIMORE COUNTY ELECTION DISTRICT 8, PRECINCT 3 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 4081.00, BLOCKS 1000 THROUGH 1009 AND 1999; AND
*6132. CENSUS TRACT 4089.00, BLOCKS 2001 THROUGH 2005.
(6) LEGISLATIVE DISTRICT 6 CONSISTS OF:
(A) BALTIMORE COUNTY ELECTION. DISTRICT 12; AND
(B) BALTIMORE COUNTY ELECTION DISTRICT 15, PRECINCTS 1, 2, AND 12 THROUGH 22.
(7) LEGISLATIVE DISTRICT 7 CONSISTS OF:
(A) BALTIMORE COUNTY ELECTION DISTRICT 8, PRECINCTS 4 AND 7;
(B) BALTIMORE COUNTY ELECTION DISTRICT 10, PRECINCTS 2, 4, AND 5;
(C) BALTIMORE COUNTY ELECTION DISTRICT 11, PRECINCTS 1 THROUGH 5;
(D) BALTIMORE COUNTY ELECTION DISTRICT 15, PRECINCTS 3 THROUGH 11;
(E) THAT PART OF BALTIMORE COUNTY ELECTION DISTRICT 8, PRECINCT 3 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 4084.00, BLOCKS 1003 THROUGH 1011, 1013 THROUGH 1015, AND 1019; AND
(II) CENSUS TRACT 4089.00, BLOCKS 1000 THROUGH 1006, 2000, 2006, 2007, AND 2999;
(F) THAT PART OF BALTIMORE COUNTY ELECTION DISTRICT 14, PRECINCT 3 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 4406.00, BLOCK 1026;
(II) CENSUS TRACT 4407.01, BLOCKS 1008, 1009, 2000 THROUGH 2010, 2012 THROUGH 2016, AND 3000 THROUGH 3003; AND
(III) CENSUS TRACT 4407.02, BLOCKS 1000 THROUGH 1021;
(G) HARFORD COUNTY ELECTION DISTRICT 1, PRECINCTS 2, 7 THROUGH 9, AND 13; AND
*614(H) HARFORD COUNTY ELECTION DISTRICT 3, PRECINCTS 6, 7, AND 14.
(8) LEGISLATIVE DISTRICT 8 CONSISTS OF:
(A) BALTIMORE COUNTY ELECTION DISTRICT 9, PRECINCTS 20 THROUGH 25;
(B) BALTIMORE COUNTY ELECTION DISTRICT 11, PRECINCTS 6 THROUGH 18;
(C) BALTIMORE COUNTY ELECTION DISTRICT 14, PRECINCTS 1, 2, AND 4 THROUGH 12; AND
(D) BALTIMORE COUNTY ELECTION DISTRICT 14, PRECINCT 3 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 4407.01, BLOCKS 1000 THROUGH 1007,1010, 1011, AND 2011; AND
(II) CENSUS TRACT 4408.00, BLOCKS 1000 AND 1016.
(9) LEGISLATIVE DISTRICT 9 CONSISTS OF:
(A) DELEGATE DISTRICT 9A (TWO MEMBER DELEGATE DISTRICT):
(I) HOWARD COUNTY ELECTION DISTRICT 2, PRECINCTS 1 THROUGH 3 AND 5 THROUGH 19;
(II) HOWARD COUNTY ELECTION DISTRICT 3, PRECINCTS 1 THROUGH 3;
(III) HOWARD COUNTY ELECTION DISTRICT 4, PRECINCTS 1 THROUGH 3;
(IV) HOWARD COUNTY ELECTION DISTRICT 5, PRECINCT 1;
(V) THAT PART OF HOWARD COUNTY ELECTION DISTRICT 1, PRECINCT 4 THAT CONSISTS OF CENSUS TRACT 6011.01, BLOCKS 1005 THROUGH 1008 AND 1012 THROUGH 1021; AND
(VI) THAT PART OF HOWARD COUNTY ELECTION DISTRICT 1, PRECINCT 5 THAT CONSISTS OF CENSUS TRACT 6011.02, BLOCKS 1000, 1004, AND 1005; AND
*615(B) DELEGATE DISTRICT 9B (SINGLE MEMBER DELEGATE DISTRICT):
(I) CARROLL COUNTY ELECTION DISTRICTS 5 AND 14; AND
(II) THAT PART OF CARROLL COUNTY ELECTION DISTRICT 4, PRECINCT 2 THAT CONSISTS OF CENSUS TRACT 5042.02, BLOCKS 2000 THROUGH 2015.
(10) LEGISLATIVE DISTRICT 10 CONSISTS OF:
(A) BALTIMORE COUNTY ELECTION DISTRICT 1, PRECINCTS 1 THROUGH 8 AND 15;
(B) BALTIMORE COUNTY ELECTION DISTRICT 2, PRECINCTS 1 THROUGH 7, 9 THROUGH 13, 17, AND 18;
(C) BALTIMORE COUNTY ELECTION DISTRICT 3, PRECINCTS 1 AND 3; AND
(D) THAT PART OF BALTIMORE COUNTY ELECTION DISTRICT 1, PRECINCT 14 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 4001.00, BLOCK 1004;
(II) CENSUS TRACT 4004.00, BLOCKS 1000, 1001, 1006 THROUGH 1014, 1016 THROUGH 1018, AND 2000 THROUGH 2008; AND
(III) CENSUS TRACT 4016.01, BLOCKS 1000 THROUGH 1006.
(11) LEGISLATIVE DISTRICT 11 CONSISTS OF:
(A) BALTIMORE COUNTY ELECTION DISTRICT 2, PRECINCTS 8, 14 THROUGH 16, AND 19 THROUGH 21;
(B) BALTIMORE COUNTY ELECTION DISTRICT 3, PRECINCTS 2, 4 THROUGH 6, AND 10 THROUGH 13;
(C) BALTIMORE COUNTY ELECTION DISTRICT 4, PRECINCTS 1 THROUGH 8; AND
(D) BALTIMORE COUNTY ELECTION DISTRICT 8, PRECINCTS 8 THROUGH 10,19, AND 20.
(12) LEGISLATIVE DISTRICT 12 CONSISTS OF:
*616(A) DELEGATE DISTRICT 12A (2 MEMBER DELEGATE DISTRICT):
(I) BALTIMORE COUNTY ELECTION DISTRICT 13;
(II) BALTIMORE COUNTY ELECTION DISTRICT 1, PRECINCTS 9 THROUGH 13 AND 16;
(III) THAT PART OF BALTIMORE COUNTY ELECTION DISTRICT 1, PRECINCT 14 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 4004.00, BLOCKS 2009, 2010, 2011, 2012, 2013, 2014, 4007, 4008, 4009, 4010, 4011, AND 5000 THROUGH 5013;
2. CENSUS TRACT 4005.00, BLOCKS 1022, 1023, AND 1024; AND
3. CENSUS TRACT 4016.02, BLOCKS 1000 THROUGH 1013;
(IV) HOWARD COUNTY ELECTION DISTRICT 1, PRECINCTS 1, 3, 7, AND 8;
(V) THAT PART OF HOWARD COUNTY ELECTION DISTRICT 1, PRECINCT 4 THAT CONSISTS OF CENSUS TRACT 6011.01, BLOCKS 1000, 1001, 1002, 1003, 1004, 1009, 1010, 1011, 1022, 1024, 1025, 1026, 1027, AND 1028; AND
(VI) THAT PART OF HOWARD COUNTY ELECTION DISTRICT 1, PRECINCT 5 THAT CONSISTS OF CENSUS TRACT 6011.02, BLOCKS 1001, 1002, 1003, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1019, AND 1020; AND
(B) DELEGATE DISTRICT 12B (SINGLE MEMBER DELEGATE DISTRICT):
(I) HOWARD COUNTY ELECTION DISTRICT 2, PRECINCT 4; AND
(II) HOWARD COUNTY ELECTION DISTRICT 5, PRECINCTS 2, 3, 4, 7, 8, 9,12 THROUGH. 18, AND 21.
(13) LEGISLATIVE DISTRICT 13 CONSISTS OF:
(A) HOWARD COUNTY ELECTION DISTRICT 6;
*617(B) HOWARD COUNTY ELECTION DISTRICT 1, PRECINCTS 2, 6, AND 9; AND
(C) HOWARD COUNTY ELECTION DISTRICT 5, PRECINCTS 5, 6, 10,11,19, 20, AND 22.
(14) LEGISLATIVE DISTRICT 14 CONSISTS OF:
(A) MONTGOMERY COUNTY ELECTION DISTRICT 12;
(B) MONTGOMERY COUNTY ELECTION DISTRICT 1, PRECINCT 2;
(C) MONTGOMERY COUNTY ELECTION DISTRICT 5, PRECINCTS 1, 2, 8, 9, 12, AND 15 THROUGH 21;
(D) MONTGOMERY COUNTY ELECTION DISTRICT 8, PRECINCTS 2, 5 THROUGH 7, AND 9 THROUGH 11; AND
(E) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 1, PRECINCT 1 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 7001.01, BLOCKS 1000 THROUGH 1008, 3000, AND 3002; AND
(II) CENSUS TRACT 7001.03, BLOCKS 1000 THROUGH 1019, 2000, 2002 THROUGH 2007, AND 2015.
(15) LEGISLATIVE DISTRICT 15 CONSISTS OF:
(A) MONTGOMERY COUNTY ELECTION DISTRICTS 2, 3, AND 11;
(B) MONTGOMERY COUNTY ELECTION DISTRICT 4, PRECINCTS 12 AND 23;
(C) MONTGOMERY COUNTY ELECTION DISTRICT 6, PRECINCTS 1, 2, AND 6;
(D) MONTGOMERY COUNTY ELECTION DISTRICT 10, PRECINCTS 1 THROUGH 5, 6, 8, 9, 11, 12, AND 13;
(E) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 4, PRECINCT 20 THAT CONSISTS OF CENSUS TRACT 7012.09, BLOCKS 1001, 1002, 1004, 1005, *6181008 THROUGH 1026, 2000 THROUGH 2007, AND 2009 THROUGH 2035;
(F) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 6, PRECINCT 7 THAT CONSISTS OF CENSUS TRACT 7006.09, BLOCKS 1000 THROUGH 1018, 1022, 1023, 1024, 1025, AND 2000 THROUGH 2019; AND
(G) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 9, PRECINCT 25 THAT CONSISTS OF CENSUS TRACT 7008.09, BLOCKS 3000 THROUGH 3018, 3021, AND 3022.
(16) LEGISLATIVE DISTRICT 16 CONSISTS OF:
(A) MONTGOMERY COUNTY ELECTION DISTRICT 4, PRECINCTS 10, 13, 18, 24, 28, 31, AND 32;
(B) MONTGOMERY COUNTY ELECTION DISTRICT 7, PRECINCTS 3, 4, 7 THROUGH 15, 17 THROUGH 20, 22 THROUGH 28, 30, AND 31;
(C) MONTGOMERY COUNTY ELECTION DISTRICT 10, PRECINCTS 7 AND 10; AND
(D) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 4, PRECINCT 4 THAT CONSISTS OF CENSUS TRACT 7012.02, BLOCKS 2000 THROUGH 2017.
(17) LEGISLATIVE DISTRICT 17 CONSISTS OF:
(A) MONTGOMERY COUNTY ELECTION DISTRICT 4, PRECINCTS 1, 2, 3, 5, 6, 7, 9, 11, 14, 16, 21, 25, 29, AND 30;
(B) MONTGOMERY COUNTY ELECTION DISTRICT 9, PRECINCTS 1, 2, 3, 6, 13, 15, 16, 20, 24, 27, AND 28;
(C) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 4, PRECINCT 4 THAT CONSISTS OF CENSUS TRACT 7012.02, BLOCKS 1000 THROUGH 1028;
(D) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 4, PRECINCT 8 THAT CONSISTS OF CENSUS TRACT 7012.04, BLOCKS 3002, 3014, 3015, AND 3019;
*619(E) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 4, PRECINCT 15 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 7009.04, BLOCKS 1000, 1001, 1013, 1015, AND 1016; AND
(II) CENSUS TRACT 7012.04, BLOCKS 3003 THROUGH 3006 AND 3022;
(F) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 4, PRECINCT 19 THAT CONSISTS OF CENSUS TRACT 7012.11, BLOCK 1038;
(G) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 4, PRECINCT 20 THAT CONSISTS OF CENSUS TRACT 7012.09, BLOCKS 1000, 1003, 1006, 1007, AND 2008;
(H) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 4, PRECINCT 27 THAT CONSISTS OF CENSUS TRACT 7012.04, BLOCKS 2004 AND 2008; AND
(I) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 13, PRECINCT 60 THAT CONSISTS OF CENSUS TRACT 7032.02, BLOCK 3013.
(18) LEGISLATIVE DISTRICT 18 CONSISTS OF:
(A) MONTGOMERY COUNTY ELECTION DISTRICT 4, PRECINCT 26;
(B) MONTGOMERY COUNTY ELECTION DISTRICT 7, PRECINCTS 1, 2, 5, 6, 16, 21, AND 32;
(C) MONTGOMERY COUNTY ELECTION DISTRICT 13, PRECINCTS 3, 7, 14, 16, 17, 19, 24 THROUGH 32, 34, 36, 38 THROUGH 40, 42, 44, 53, 58, 59, 62, AND 66;
(D) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 4, PRECINCT 8 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 7012.01, BLOCKS 2000 THROUGH 2013 AND 3000 THROUGH 3021; AND
(II) CENSUS TRACT 7012.04, BLOCKS 3000 AND 3001;
*620(E) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 4, PRECINCT 15 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 7012.01, BLOCK 1002; AND
(II) CENSUS TRACT 7012.04, BLOCKS 2009 THROUGH 2021; AND
(F) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 4, PRECINCT 27 THAT CONSISTS OF CENSUS TRACT 7012.04, BLOCKS 1000, 2000 THROUGH 2003, AND 2005 THROUGH 2007.
(19) LEGISLATIVE DISTRICT 19 CONSISTS OF:
(A) MONTGOMERY COUNTY ELECTION DISTRICT 4, PRECINCT 34;
(B) MONTGOMERY COUNTY ELECTION DISTRICT 8, PRECINCTS 1, 3, 4, AND 8;
(C) MONTGOMERY COUNTY ELECTION DISTRICT 9, PRECINCT 14;
(D) MONTGOMERY COUNTY ELECTION DISTRICT 13, PRECINCTS 1, 2, 11, 20, 33, 35, 37, 43, 45, 46, 48, 49, 51, 52, 54, 55, 56, 57, 61, 63, AND 64;
(E) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 1, PRECINCT 1 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 7001.01, BLOCKS 3001 AND 3003; AND
(II) CENSUS TRACT 7001.03, BLOCKS 2008 THROUGH 2014 AND 2016 THROUGH 2028;
(F) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 4, PRECINCT 19 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 7012.11,' BLOCKS 1000, 1001, 1039, 1040, 2000 THROUGH 2016, AND 2029 THROUGH 2036; AND
*621(II) CENSUS TRACT 7012.12, BLOCKS 3000 THROUGH 3009, 3998, AND 3999; AND
(G) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 13, PRECINCT 60 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 7013.03, BLOCK 1005; AND
(II) CENSUS TRACT 7032.02, BLOCKS 3000 THROUGH 3012.
(20) LEGISLATIVE DISTRICT 20 CONSISTS OF:
(A) MONTGOMERY COUNTY ELECTION DISTRICT 5, PRECINCTS 3, 5 THROUGH 7, 10, 11, 13, AND 14; AND
(B) MONTGOMERY COUNTY ELECTION DISTRICT 13, PRECINCTS 4 THROUGH 6, 8 THROUGH 10,12,13, 15, 18, 21 THROUGH 23, 41, 47, 50, 65, 67, AND 68.
(21) LEGISLATIVE DISTRICT 21 CONSISTS OF:
(A) ANNE ARUNDEL COUNTY ELECTION DISTRICT 4, PRECINCTS 1, 9,17, AND 20;
(B) THAT PART OF ANNE ARUNDEL COUNTY ELECTION DISTRICT 1, PRECINCT 22 THAT CONSISTS OF CENSUS TRACT 7401.02, BLOCK 2009;
(C) THAT PART OF ANNE ARUNDEL COUNTY ELECTION DISTRICT 4, PRECINCT 5 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 7401.02, BLOCKS 3004 THROUGH 3006 AND 3018 THROUGH 3023;
(II) CENSUS TRACT 7403.01, BLOCK 2053;
(III) CENSUS TRACT 7405.00, BLOCKS 1058 THROUGH 1061, 1063, AND 5014;
(IV) CENSUS TRACT 7406.03, BLOCKS 1003, 1004, 2021, 2022, 2025, 2999, 3002 THROUGH 3009, AND 3018 THROUGH 3026;
(V) CENSUS TRACT 7407.00, BLOCKS 2001, 2002, 2052, AND 2054; AND
*622(VI) CENSUS TRACT 7411.00, BLOCKS 1000 THROUGH 1015;
(D) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 1;
(E) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 10, PRECINCTS 1 THROUGH 5, 9, 12, AND 13;
(F) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 21, PRECINCTS 1, 2, 4,14, 15, AND 17;
(G) THAT PART OF PRINCE GEORGE’S COUNTY ELECTION DISTRICT 21, PRECINCT 5 THAT CONSISTS OF CENSUS TRACT 8073.05, BLOCK 1014; AND
(H) THAT PART OF PRINCE GEORGE’S COUNTY ELECTION DISTRICT 21, PRECINCT 10 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 8067.03, BLOCKS 1010, 1011, AND 1014;
(II) CENSUS TRACT 8069.00, BLOCKS 1000 THROUGH 1019 AND 3000 THROUGH 3021;
(III) CENSUS TRACT 8070.00, BLOCKS 1000 THROUGH 1025; AND
(IV) CENSUS TRACT 8074.08, BLOCKS 4015 AND 4016. (22) LEGISLATIVE DISTRICT 22 CONSISTS OF:
(A) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 19;
(B) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 2, PRECINCTS 6 AND 10;
(C) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 14, PRECINCT 8;
(D) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 16, PRECINCTS 2 THROUGH 5;
(E) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 17, PRECINCTS 9 AND 12;
*623(F) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 20, PRECINCTS 1, 2, 6,7, AND 11;
(G) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 21, PRECINCTS 3, 6 THROUGH 9, 11 THROUGH 13, AND 16;
(H) THAT PART OF PRINCE GEORGE’S COUNTY ELECTION DISTRICT 2, PRECINCT 5 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 8039.00, BLOCKS 1000 THROUGH 1013, 2000 THROUGH 2007, AND 3000 THROUGH 3015;
(II) CENSUS TRACT 8040.01, BLOCKS 2001 AND 2002; AND
(III) CENSUS TRACT 8040.02, BLOCKS 1003, 1010, 2000 THROUGH 2002, AND 2004;
(I) THAT PART OF PRINCE GEORGE’S COUNTY ELECTION DISTRICT 2, PRECINCT 8 THAT CONSISTS OF CENSUS TRACT 8063.00, BLOCK 2016;
(J) THAT PART OF PRINCE GEORGE’S COUNTY ELECTION DISTRICT 16, PRECINCT 1 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 8040.02, BLOCKS 2049 AND 2995;
(II) CENSUS TRACT 8063.00, BLOCKS 1000, 1012 THROUGH 1035, 1996 THROUGH 1999, 2001, 2003 THROUGH 2015, AND 2997 THROUGH 2999; AND
(III) CENSUS TRACT 8065.01, BLOCKS 2996, 2997, 3011 THROUGH 3015, 3996, AND 3997; AND
(K) THAT PART OF PRINCE GEORGE’S COUNTY ELECTION DISTRICT 21, PRECINCT 10 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 8067.03, BLOCK 1001; AND
(II) CENSUS TRACT 8074.08, BLOCK 4014.
(23) LEGISLATIVE DISTRICT 23 CONSISTS OF:
*624(A) DELEGATE DISTRICT 23A (TWO MEMBER DELEGATE DISTRICT):
(I) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 7, PRECINCTS 1 THROUGH 5;
(II) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 10, PRECINCTS 6 THROUGH 8,10, AND 11;
(III) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 14, PRECINCTS 1 THROUGH 7, 9, AND 10;
(IV) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 20, PRECINCTS 9 AND 10; AND
(V) THAT PART OF PRINCE GEORGE’S COUNTY ELECTION DISTRICT 20, PRECINCT 5 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 8004.08, BLOCKS 2013, 2020, 2021, AND 2022;
2. CENSUS TRACT 8036.07, BLOCKS 3009 THROUGH 3011; AND
3. CENSUS TRACT 8036.08, BLOCKS 1000 THROUGH 1002, 1005 THROUGH 1009, 1011 THROUGH 1015, 2000 THROUGH 2006, AND 2008 THROUGH 2010; AND
(B) DELEGATE DISTRICT 23B (SINGLE MEMBER DELEGATE DISTRICT):
(I) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 3, PRECINCTS 2 AND 3; AND
(II) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 7, PRECINCTS 6 THROUGH 11.
(24) LEGISLATIVE DISTRICT 24 CONSISTS OF:
(A) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 6, PRECINCTS 3, 6, 9,12, 15, AND 19;
(B) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 13, PRECINCTS 1, 3, 5, 7, 8, 10, AND 14 THROUGH 17;
*625(C) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 18, PRECINCTS 1 THROUGH 4 AND 7 THROUGH 11;
(D) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 20, PRECINCTS 4 AND 8;
(E) THAT PART OF PRINCE GEORGE’S COUNTY ELECTION" DISTRICT 18, PRECINCT 5 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 8031.00, BLOCKS 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1021, 1022, 1024, 1025,1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, AND 2017; AND
(II) CENSUS TRACT 8033.00, BLOCKS 3006 AND 3008; AND
(F) THAT PART OF PRINCE GEORGE’S COUNTY ELECTION DISTRICT 18, PRECINCT 6 THAT CONSISTS OF CENSUS TRACT 8028.04, BLOCKS 4005 AND 4006.
(25) LEGISLATIVE DISTRICT 25 CONSISTS OF:
(A) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 3, PRECINCT 4;
(B) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 6, PRECINCTS 1, 4, 5, 7, 10, 11, 14, 16, 18, AND 20 THROUGH 23;
(C) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 7, PRECINCT 12;
(D) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 9, PRECINCTS 1, 3,10, AND 11;
(E) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 13, PRECINCTS 4, 6, 9, AND 11 THROUGH 13;
(F) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 15, PRECINCT 2; AND
*626(G) THAT PART OF PRINCE GEORGE’S COUNTY ELECTION DISTRICT 18, PRECINCT 6 THAT CONSISTS OF CENSUS TRACT 8028.04, BLOCKS 1006 THROUGH 1009, 2000 THROUGH 2003, 3000 THROUGH 3021, 4000, AND 4002 THROUGH 4004.
(26) LEGISLATIVE DISTRICT 26 CONSISTS OF:
(A) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 12;
(B) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 5, PRECINCTS 2, 3, AND 5 THROUGH 7;
(C) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 6, PRECINCTS 2, 8, 13, AND 17; AND
(D) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 9, PRECINCTS 2 AND 5.
(27) LEGISLATIVE DISTRICT 27 CONSISTS OF:
(A) DELEGATE DISTRICT 27A (TWO MEMBER DELEGATE DISTRICT):
(I) PRINCE GEORGE’S COUNTY ELECTION DISTRICTS 4, 8, AND 11;
(II) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 3, PRECINCT 1;
(III) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 5, PRECINCTS 1, 4, AND 8;
(IV) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 9, PRECINCTS 4 AND 6 THROUGH 9;
(V) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 15, PRECINCTS 1, 3, AND 4;
(VI) CALVERT COUNTY ELECTION DISTRICT 2, PRECINCT 5; AND
(VII) CALVERT COUNTY ELECTION DISTRICT 3, PRECINCT 3; AND
(B) DELEGATE DISTRICT 27B (SINGLE MEMBER DELEGATE DISTRICT):
*627(I) CALVERT COUNTY ELECTION DISTRICT 2, PRECINCTS 1 THROUGH 4, AND 6;
(II) CALVERT COUNTY ELECTION DISTRICT 3, PRECINCTS 1, 2, 4, AND 5; AND
(III) THAT PART OF CALVERT COUNTY ELECTION DISTRICT 1, PRECINCT 3 THAT CONSISTS OF CENSUS TRACT 8608.02, BLOCKS 1000 THROUGH 1032, 2000 THROUGH 2007, AND 2013 THROUGH 2018.
(28) LEGISLATIVE DISTRICT 28 CONSISTS OF:
(A) CHARLES COUNTY ELECTION DISTRICTS 1 THROUGH 8 AND 10; AND
(B) THAT PART OF CHARLES COUNTY ELECTION DISTRICT 9 THAT CONSISTS OF CENSUS TRACT 8514.00, BLOCKS 2000 THROUGH 2017, 3000, AND 3001.
(29) LEGISLATIVE DISTRICT 29 CONSISTS OF:
(A) DELEGATE DISTRICT 29A (SINGLE MEMBER DELEGATE DISTRICT):
(I) ST. MARY’S COUNTY ELECTION DISTRICTS 4, 5, AND 7;
(II) ST. MARY’S COUNTY ELECTION DISTRICT 3, PRECINCTS 1 AND 2;
(III) ST. MARY’S COUNTY ELECTION DISTRICT 6, PRECINCTS 1 AND 2; AND
(IV) THAT PART OF CHARLES COUNTY ELECTION DISTRICT 9 THAT CONSISTS OF CENSUS TRACT 8514.00, BLOCKS 3002, 3006 THROUGH 3010, 4000 THROUGH 4029, AND 4997;
(B) DELEGATE DISTRICT 29B (SINGLE MEMBER DELEGATE DISTRICT):
(I) ST. MARY’S COUNTY ELECTION DISTRICTS 1, 2, AND 9;
(II) ST. MARY’S COUNTY ELECTION DISTRICT 3, PRECINCT 3;
*628(III) ST. MARY’S COUNTY ELECTION DISTRICT 8, PRECINCTS 1, 3, 4, AND 7; AND
(IV) THAT PART OF ST. MARY’S COUNTY ELECTION DISTRICT 8, PRECINCT 5 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 9955.00, BLOCKS 1000 AND 1035 THROUGH 1045; AND
2. CENSUS TRACT 9956.00, BLOCKS 1000 THROUGH 1005, 1031, 1034 THROUGH 1040, 1048, AND 1049; AND
(C) DELEGATE DISTRICT 29C (SINGLE MEMBER DELEGATE DISTRICT):
(I) CALVERT COUNTY ELECTION DISTRICT 1, PRECINCTS 1, 2, AND 4 THROUGH 6;
(II) THAT PART OF CALVERT COUNTY ELECTION DISTRICT 1, PRECINCT 3 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 8608.02, BLOCKS 2008 THROUGH 2012, 2019 THROUGH 2036, AND 3000 THROUGH 3039; AND
2. CENSUS TRACT 8610.01, BLOCKS 1007 THROUGH 1009;
(III) ST. MARY’S ELECTION DISTRICT 6, PRECINCT 3;
(IV) ST. MARY’S ELECTION DISTRICT 8, PRECINCTS 2 AND 6; AND
(V) THAT PART OF ST. MARY’S ELECTION DISTRICT 8, PRECINCT 5 THAT CONSISTS OF CENSUS TRACT 9956.00, BLOCKS 1006 THROUGH 1008, 1041 THROUGH 1043,1997, AND 1998.
(30) LEGISLATIVE DISTRICT 30 CONSISTS OF:
(A) ANNE ARUNDEL COUNTY ELECTION DISTRICT 5, PRECINCTS 1 THROUGH 4,11,13, 17,18, 20 THROUGH 23, AND 26 THROUGH 28;
*629(B) ANNE ARUNDEL COUNTY ELECTION DISTRICT 6, PRECINCTS 1 THROUGH 18, AND 22 THROUGH 25; AND
(C) ANNE ARUNDEL COUNTY ELECTION DISTRICT 7, PRECINCTS 3 THROUGH 6, 10, AND 19.
(31) LEGISLATIVE DISTRICT 31 CONSISTS OF:
(A) ANNE ARUNDEL COUNTY ELECTION DISTRICT 3;
(B) ANNE ARUNDEL COUNTY ELECTION DISTRICT 1, PRECINCTS 4,12 THROUGH 18, AND 21;
(C) ANNE ARUNDEL COUNTY ELECTION DISTRICT 2, PRECINCTS 8, 10, 12, 19, AND 20; AND
(D) AND THAT PART OF ANNE ARUNDEL COUNTY ELECTION DISTRICT 5, PRECINCT 10 THAT CONSISTS OF CENSUS TRACT 7312.03, BLOCKS 3000 THROUGH 3003, 3006 THROUGH 3010, AND 5002 THROUGH 5005.
(32) LEGISLATIVE DISTRICT 32 CONSISTS OF:
(A) ANNE ARUNDEL COUNTY ELECTION DISTRICT 1, PRECINCTS 1 THROUGH 3, 5 THROUGH 11, 19, AND 20;
(B) ANNE ARUNDEL COUNTY ELECTION DISTRICT 2, PRECINCTS 1 THROUGH 7, 9, 11, 13 THROUGH 18, AND 21;
(C) ANNE ARUNDEL COUNTY ELECTION DISTRICT 4, PRECINCTS 2, 7, 10 THROUGH 12, 18, AND 19; AND
(D) THAT PART OF ANNE ARUNDEL ELECTION DISTRICT 1, PRECINCT 22 THAT CONSISTS OF THE FOLLOWING CENSUS BLOCKS AND TRACTS:
(I) CENSUS TRACT 7401.02, BLOCKS 1000 THROUGH 1011, 2000 THROUGH 2008, 2010, 2011, 2014, 2015, 3000, AND 4001 THROUGH 4020; AND
(II) CENSUS TRACT 7506.00, BLOCKS 3004 THROUGH 3007, 4003, 4004, AND 4007.
*630(33) LEGISLATIVE DISTRICT 33 CONSISTS OF:
(A) DELEGATE DISTRICT 33A (2 MEMBER DELEGATE DISTRICT):
(I) ANNE ARUNDEL COUNTY ELECTION DISTRICT 4, PRECINCTS 3, 4, 6, 8, AND 13 THROUGH 15;
(II) ANNE ARUNDEL COUNTY ELECTION DISTRICT 5, PRECINCTS 5 THROUGH 9, 12, 14 THROUGH 16,19, 24, AND 25;
(III) ANNE ARUNDEL COUNTY ELECTION DISTRICT 7, PRECINCTS 13 THROUGH 18, 20, AND 23 THROUGH 25;
(IV) THAT PART OF ANNE ARUNDEL COUNTY ELECTION DISTRICT 4, PRECINCT 5 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 7022.01, BLOCKS 1010 THROUGH 1013, 4007, AND 4008; AND
2. CENSUS TRACT 7407.00, BLOCKS 1000 THROUGH 1026, 2053, AND 2055 THROUGH 2064; AND
(V) THAT PART OF ANNE ARUNDEL COUNTY ELECTION DISTRICT 5, PRECINCT 10 THAT CONSISTS OF CENSUS TRACT 7312.03, BLOCKS 3004, 3005, AND 3013 THROUGH 3015; AND
(B) DELEGATE DISTRICT 33B (SINGLE MEMBER DELEGATE DISTRICT):
(I) ANNE ARUNDEL COUNTY ELECTION DISTRICT 4, PRECINCT 16;
(II) ANNE ARUNDEL COUNTY ELECTION DISTRICT 6, PRECINCTS 19 THROUGH 21, AND 26; AND
(III) ANNE ARUNDEL COUNTY ELECTION DISTRICT 7, PRECINCTS 1, 2, 7 THROUGH 9, 11,12, 21, AND 22.
(34) LEGISLATIVE DISTRICT 34 CONSISTS OF:
(A) DELEGATE DISTRICT 34A (2 MEMBER DELEGATE DISTRICT):
*631(I) HARFORD COUNTY ELECTION DISTRICT 6;
(II) HARFORD COUNTY ELECTION DISTRICT 1, PRECINCTS 1, 3 THROUGH 6, 10,16, AND 45;
(III) HARFORD COUNTY ELECTION DISTRICT 2, PRECINCTS 3,10,11, 15, AND 19;
(IV) THAT PART OF HARFORD COUNTY ELECTION DISTRICT 2, PRECINCT 4 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 3028.01, BLOCKS 1017, 3000, 3018, 3019, 3020, 3021, AND 3022;
2. CENSUS TRACT 3029.01, BLOCKS 2000, 2001, 2002, 3000, 3001, 3002, AND 3003; AND
3. CENSUS TRACT 3063.00, BLOCK 1016;
(V) THAT PART OF CECIL COUNTY ELECTION DISTRICT 7, PRECINCT 1 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 312.01, BLOCKS 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3059, 3060, 3061, 3062, 3099, 3100, 3101, 3102, 4012, 4013, 4014, AND 4015; AND
2. CENSUS TRACT 312.02, BLOCKS 1045, 1046, AND 1047; AND
(VI) THAT PART OF CECIL COUNTY ELECTION DISTRICT 7, PRECINCT 2 THAT CONSISTS OF CENSUS TRACT 312.01, BLOCKS 2999, 3098, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4045, 4046, AND 4047; AND
(B) DELEGATE DISTRICT 34B (SINGLE MEMBER DELEGATE DISTRICT):
(I) CECIL COUNTY ELECTION DISTRICTS 6, 8, AND 9;
(II) CECIL COUNTY ELECTION DISTRICT 4, PRECINCT 1;
(III) CECIL COUNTY ELECTION DISTRICT 5, PRECINCT 2;
*632(IV) THAT PART OF CECIL COUNTY ELECTION DISTRICT 5, PRECINCT 1 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 309.01, BLOCKS 2027, 2035, 2036, 2037, 3004, 3005, 3011, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, AND 3023; AND
2. CENSUS TRACT 309.03, BLOCKS 1003, 1004, 1007, 1009,1010,1011,1012,1013,1014, 1015, 1017, 1018,1019,1020, 1021,1022,1023,1024, 1025,1026, 1028, 1029, 1030, 1031,1033, 1034, 1035,1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,1044, 1045, 1046, 1047, 1048, 1049,1050, 1051, 1052, 1053, 1054, 1055, 1057,1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069,1070,1071, 1074, 2004, 2005, 2006, 2007, 2008, 2009, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2058, 2059, 2060, 2061, 2062, 2075, AND 2076;
(V) THAT PART OF CECIL COUNTY ELECTION DISTRICT 7, PRECINCT 1 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 312.01, BLOCKS 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1009,1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017} 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,1026, 1027,1028, 1030, 1031, 1032, 1033, 1034, 1035, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2024, 2025, 2026, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3998, 3999, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, AND 4032;
2. CENSUS TRACT 312.02, BLOCKS 1009, 1010, AND 1011; AND
*6333. CENSUS TRACT 313.00, BLOCKS 6030, 6031, AND 6032; AND
(VI) THAT PART OF CECIL COUNTY ELECTION DISTRICT 7, PRECINCT 2 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 312.01, BLOCKS 4000, 4001, 4002, 4041, 4042, 4043, 4044, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, AND 4063; AND
2. CENSUS TRACT 312.02, BLOCKS 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041,1042, 1043, 1044, 1049, 1050, 1051, 1052, 1053, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2998, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, AND 3084.
(35) LEGISLATIVE DISTRICT 35 CONSISTS OF:
(A) DELEGATE DISTRICT 35A (2 MEMBER DELEGATE DISTRICT):
(I) HARFORD COUNTY ELECTION DISTRICTS 4 AND 5;
(II) HARFORD COUNTY ELECTION DISTRICT 2, PRECINCTS 1 AND 2;
*634(III) HARFORD COUNTY ELECTION DISTRICT 3, PRECINCTS 2, 3, 4, 5, 8, 9, 13, 15, 19, AND 20; AND
(IV) THAT PART OF HARFORD COUNTY ELECTION DISTRICT 2, PRECINCT 4 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 3022.00, BLOCK 1014; AND
2. CENSUS TRACT 3028.01, BLOCKS 1001, 1002, 1016; AND
(B) DELEGATE DISTRICT 35B (SINGLE MEMBER DELEGATE DISTRICT):
(I) HARFORD COUNTY ELECTION DISTRICT 1, PRECINCTS 11, 12, 14, AND 17; AND
(II) HARFORD COUNTY ELECTION DISTRICT 3, PRECINCTS 10,11, 12, 16, 17, 18, AND 21.
(36) LEGISLATIVE DISTRICT 36 CONSISTS OF:
(A) CAROLINE COUNTY ELECTION DISTRICTS 1 THROUGH 3;
(B) CECIL COUNTY ELECTION DISTRICTS 1 THROUGH 3;
(C) CECIL COUNTY ELECTION DISTRICT 4, PRECINCT 2;
(D) THAT PART OF CECIL COUNTY ELECTION DISTRICT 5, PRECINCT 1 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 305.03, BLOCKS 1021, 1022, AND 4020;
(II) CENSUS TRACT 307.00, BLOCK 3013;
(III) CENSUS TRACT 309.01, BLOCKS 2000, 2001, 2002, 2003, 2004, 2005, 2017, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2028, 2029, 2030, 2038, 2039, 3000, 3001, 3002, 3003, 3006, 3007, 3008, 3010, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, AND 4018;
*635(IV) CENSUS TRACT 309.03, BLOCKS 1000, 1001, 1002, 1005, 1006, 1008,1016, 1027, 1032, 1056, 1072, 1073, 1075, 1076, 1077, 1078, 2002, 2003, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2033, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2057, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2077, 2078, AND 2079; AND
(V) CENSUS TRACT 309.04, BLOCKS 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4997, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024, 7025, 7026, 7027, 7028, 7029, 7030, 7031, 7032, AND 7033;
(E) KENT COUNTY; AND
(F) QUEEN ANNE’S COUNTY.
(37) LEGISLATIVE DISTRICT 37 CONSISTS OF:
(A) DELEGATE DISTRICT 37A (SINGLE MEMBER DELEGATE DISTRICT):
(I) DORCHESTER COUNTY ELECTION DISTRICT 17;
(II) DORCHESTER COUNTY ELECTION DISTRICT 3, PRECINCT 2;
(III) DORCHESTER COUNTY ELECTION DISTRICT 7, PRECINCTS 2, 4, 7, 9, AND 10;
(IV) DORCHESTER COUNTY ELECTION DISTRICT 12, PRECINCT 2;
(V) DORCHESTER COUNTY ELECTION DISTRICT 14, PRECINCT 3;
*636(VI) THAT PART OF DORCHESTER COUNTY ELECTION DISTRICT 2, PRECINCT 2 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 9701.00, BLOCKS 3025 AND 3026;
2. CENSUS TRACT 9702.00, BLOCKS 2077, 2078, AND 2989; AND
3. CENSUS TRACT 9703.00, BLOCKS 2001, 2002, 2007 THROUGH 2013, 2015 THROUGH 2029, 2039, 2041, 2043, 2048 THROUGH 2064, 2067, AND 2999;
(VII) THAT PART OF DORCHESTER COUNTY ELECTION DISTRICT 3, PRECINCT 3 THAT CONSISTS OF CENSUS TRACT 9701.00, BLOCKS 3006, 3007, 3008, 3009, 3039, 3040, 3042 THROUGH 3050, 3053 THROUGH 3058, 3061, 3062, 3083, AND 3996;
(VIII) THAT PART OF DORCHESTER COUNTY ELECTION DISTRICT 7, PRECINCT 1 THAT CONSISTS OF CENSUS TRACT 9706.00, BLOCKS 1004 AND 1005;
(IX) THAT PART OF DORCHESTER COUNTY ELECTION DISTRICT 7, PRECINCT 6 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 9704.00, BLOCK 3012; AND
2. CENSUS TRACT 9705.00, BLOCK 2021;
(X) THAT PART OF DORCHESTER COUNTY ELECTION DISTRICT 13, PRECINCT 2 THAT CONSISTS OF CENSUS TRACT 9709.00, BLOCKS 1050, 1051, 1052, 1070, 1092,1093,1094, AND 1095;
(XI) THAT PART OF DORCHESTER COUNTY ELECTION DISTRICT 15, PRECINCT 1 THAT CONSISTS OF CENSUS TRACT 9702.00, BLOCKS 2055, 2071, 4034, 4035, AND 4036;
(XII) THAT PART OF DORCHESTER COUNTY ELECTION DISTRICT 15, PRECINCT 3 THAT CONSISTS OF CENSUS TRACT 9702.00, BLOCKS 1065, 2000, 2011 THROUGH 2015, 2017, 2018, 2019, 2041, 2042, 2043, 2056, 3000, 3001, 3002, 3003, 3004, 3023 THROUGH 3029, 3060, *6373061, 3064, 3065, 4002 THROUGH 4019, 4025 THROUGH 4033, 4037, 4047, 4049 THROUGH 4059, 4064 THROUGH 4088, AND 4998;
(XIII) THAT PART OF DORCHESTER COUNTY ELECTION DISTRICT 15, PRECINCT 4 THAT CONSISTS OF CENSUS TRACT 9702.00, BLOCKS 4060 AND 4063;
(XIV) WICOMICO COUNTY ELECTION DISTRICT 10;
(XV) WICOMICO COUNTY ELECTION DISTRICT 1, PRECINCT 1;
(XVI) WICOMICO COUNTY ELECTION DISTRICT 5, PRECINCTS 1 AND 2;
(XVII) WICOMICO COUNTY ELECTION DISTRICT 9, PRECINCTS 2, 4, AND 5;
(XVIII) WICOMICO COUNTY ELECTION DISTRICT 11, PRECINCT 2;
(XIX) WICOMICO COUNTY ELECTION DISTRICT 13, PRECINCT 4;
(XX) WICOMICO COUNTY ELECTION DISTRICT 15, PRECINCT 2;
(XXI) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 1, PRECINCT 3 THAT CONSISTS OF CENSUS TRACT 107.01, BLOCKS 2014, 2015, 2016, 2017, 2027, 2028, 2030, 2032, 2033, 2034, 2035, 2036, 2044, 2045, 2046, 2047, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2058, 2059, 2060, 2993, 2994, 2995, 3000, 3001, 3002, 3004, 3026, 3042, 3044, AND 3997;
(XXII) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 5, PRECINCT 4 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 1.00, BLOCKS 3000, 3017, 4000, 4001, 4002, 4004, 4007, 4011, AND 4037; AND
2. CENSUS TRACT 101.01, BLOCK 5015;
*638(XXIII) THAT PART OF -WICOMICO COUNTY ELECTION DISTRICT 9, PRECINCT 1 THAT CONSISTS OF CENSUS TRACT 2.00, BLOCKS 1007, 1008, 1009, 1010,1024, AND 2017;
(XXIV) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 9, PRECINCT 3 THAT CONSISTS OF CENSUS TRACT 103.00, BLOCKS 1028, 1029, 1030, 1031, 1032,1033,1035,1036,1037,1038,1039, 1042,1043, 2005, 2006, 2007, 2012 THROUGH 2035, 3000 THROUGH 3013, AND 3032;
(XXV) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 9, PRECINCT 9 THAT CONSISTS OF CENSUS TRACT 103.00, BLOCKS 4000 THROUGH 4010;
(XXVI) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 13, PRECINCT 1 THAT CONSISTS OF CENSUS TRACT 4.00, BLOCKS 1011,1012, 1013, 1014, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 3000, 3002, 3003, 3004, 4010, AND 4016;
(XXVII) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 13, PRECINCT 3 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 5.00, BLOCKS 1000, 1001, 1002, 1009 THROUGH 1016, 1029, 2000, 2001, 2002, 2003, 2004, 2018 THROUGH 2034, 3000 THROUGH 3016, 3019 THROUGH 3031, AND 3033 THROUGH 3039; AND
2. CENSUS TRACT 105.00, BLOCKS 1000, 1001, 1002, 1004 THROUGH 1011, AND 2000 THROUGH 2023; AND
(XXVIII) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 15, PRECINCT 1 THAT CONSISTS OF CENSUS TRACT 107.02, BLOCKS 1000, 1001, 1002, 1003, 1007, 1008, 1009, 1010, 2015, 2016, 2017, 2018, 3003, 3004, 3005, 3006, 3007, 3011, AND 3012; AND
(B) DELEGATE DISTRICT 37B (2 MEMBER DELEGATE DISTRICT):
(I) TALBOT COUNTY;
*639(II) CAROLINE COUNTY ELECTION DISTRICTS 4 THROUGH 8;
(III) DORCHESTER COUNTY ELECTION DISTRICTS 1, 4, 5, 6, 8, 9,10,11, 16, AND 18;
(IV) DORCHESTER COUNTY ELECTION DISTRICT 2, PRECINCT 1;
(V) DORCHESTER COUNTY ELECTION DISTRICT 3, PRECINCT 1;
(VI) DORCHESTER COUNTY ELECTION DISTRICT 7, PRECINCTS 3, 5, AND 8;
(VII) DORCHESTER COUNTY ELECTION DISTRICT 12, PRECINCT 1;
(VIII) DORCHESTER COUNTY ELECTION DISTRICT 13, PRECINCT 1;
(IX) DORCHESTER COUNTY ELECTION DISTRICT 14, PRECINCTS 1 AND 2;
(X) DORCHESTER COUNTY ELECTION DISTRICT 15, PRECINCT 2;
(XI) THAT PART OF DORCHESTER COUNTY ELECTION DISTRICT 2, PRECINCT 2 THAT CONSISTS OF CENSUS TRACT 9703.00, BLOCKS 2003 THROUGH 2006;
(XII) THAT PART OF DORCHESTER COUNTY ELECTION DISTRICT 3, PRECINCT 3 THAT CONSISTS OF CENSUS TRACT 9701.00, BLOCKS 3000, 3001, 3002, 3003, 3004, 3005, 3051, 3059, AND 3060;
(XIII) THAT PART OF DORCHESTER COUNTY ELECTION DISTRICT 7, PRECINCT 1 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 9704.00, BLOCKS 1009 THROUGH 1019, 2000 THROUGH 2014, 2018 THROUGH 2028, 2032, 2033, 3000, 3001, 3002, AND 3021; AND
2. CENSUS TRACT 9706.00, BLOCKS 1000, 1001, 1002, 1003,1006 THROUGH 1037, AND 1050;
*640(XIV) THAT PART OF DORCHESTER COUNTY ELECTION DISTRICT 7, PRECINCT 6 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 9704.00, BLOCKS 3003 THROUGH 3011, 3015, 3016, 3019, 3020, 3022, AND 4000 THROUGH 4020;
2. CENSUS TRACT 9705.00, BLOCKS 2003 THROUGH 2020 AND 2024; AND
3. CENSUS TRACT 9707.00, BLOCKS 1000 THROUGH 1045 AND 1997;
(XV) THAT PART OF DORCHESTER COUNTY ELECTION DISTRICT 13, PRECINCT 2 THAT CONSISTS OF CENSUS TRACT 9709.00, BLOCKS 1049, 1066, 1067, 1068, 1069, 1071,1072,1073,1074, 1075,1977, 1978, 2000, AND 2999;
(XVI) THAT PART OF DORCHESTER COUNTY ELECTION DISTRICT 15, PRECINCT 1 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 9702.00, BLOCKS 2039, 2040, 2044, 2045, 2046, 2047, 2050, 2051, 2052, 2053, 2054, 2057 THROUGH 2070, 2072, 2073, 2075, 2076, 2083, 2988, 2990, 2991, 2992, 3005 THROUGH 3022, 3030 THROUGH 3059, 3062, 3063, 3066, 3067, 3068, 4038 THROUGH 4046, AND 4048; AND
2. CENSUS TRACT 9703.00, BLOCK 2998;
(XVII) THAT PART OF DORCHESTER COUNTY ELECTION DISTRICT 15, PRECINCT 3 THAT CONSISTS OF CENSUS TRACT 9702.00, BLOCKS 2008, 2016, 2020, 2021, 2022, 2023, 2024, AND 2999;
(XVIII) THAT PART OF DORCHESTER COUNTY ELECTION DISTRICT 15, PRECINCT 4 THAT CONSISTS OF CENSUS TRACT 9702.00, BLOCKS 3069, 3070, 3071, 4000, 4001, 4020 THROUGH 4024, 4061, AND 4062;
(XIX) WICOMICO COUNTY ELECTION DISTRICTS 2 AND 17;
*641(XX) WICOMICO COUNTY ELECTION DISTRICT 1, PRECINCT 2;
(XXI) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 1, PRECINCT 3 THAT CONSISTS OF CENSUS TRACT 107.01, BLOCKS 2037 THROUGH 2043, 3003, 3005 THROUGH 3014, 3019, 3020, 3025, 3027 THROUGH 3041, 3043, 3045, 3046, 3047, 3048, 3998, AND 3999;
(XXII) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 7, PRECINCT 1 THAT CONSISTS OF CENSUS TRACT 108.00, BLOCKS 2000 THROUGH 2008, 2010, 2011, 2012, 2013, 2014, 2015, AND 2029;
(XXIII) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 9, PRECINCT 3 THAT CONSISTS OF CENSUS TRACT 103.00, BLOCKS 1040, 1041, 3014 THROUGH 3021, 3023 THROUGH 3025, 3031, AND 4013 THROUGH 4019;
(XXIV) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 9, PRECINCT 9 THAT CONSISTS OF CENSUS TRACT 103:00, BLOCKS 3022, 3026 THROUGH 3030, 4011, 4012, AND 4999; AND
(XXV) THAT* PART OF WICOMICO COUNTY ELECTION DISTRICT 15, PRECINCT 1 THAT CONSISTS OF CENSUS TRACT 108.00, BLOCK 1000.
(38) LEGISLATIVE DISTRICT 38 CONSISTS OF:
(A) DELEGATE DISTRICT 38A (SINGLE MEMBER DELEGATE DISTRICT):
(I) SOMERSET COUNTY;
(II) WICOMICO COUNTY ELECTION DISTRICT 16;
(III) WICOMICO COUNTY ELECTION DISTRICT 8, PRECINCT 2;
(IV) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 7, PRECINCT 1 THAT CONSISTS OF CENSUS TRACT 108.00, BLOCKS 2009, 2016 THROUGH 2028, AND 2998;
(V) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 8, PRECINCT 1 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
*6421. CENSUS TRACT 101.02, BLOCKS 1999 AND 1046 THROUGH 1049;
2. CENSUS TRACT 105.00, BLOCKS 3000, 3001, 3015, 3018, 3019, 3020, 4009, 4036, 4037, 4038, 4039, 4040, 4052, 4053, 4054, 4055, 4056, 4057, 4999, 5000, 5001, AND 5999; AND
3. CENSUS TRACT 106.02, BLOCKS 4003, 4004, 4005, 4006, 4011 THROUGH 4042, AND 4999;
(VI) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 13, PRECINCT 1 THAT CONSISTS OF CENSUS TRACT 104.00, BLOCKS 1006 THROUGH 1010, 1013 THROUGH 1017, 1019, 1020, 1998, 2004, 2005, 2006, 2007, 2009 THROUGH 2016, 2018, 2995, 2997, 2998, AND 2999; AND
(VII) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 13, PRECINCT 3 THAT CONSISTS OF CENSUS TRACT 105.00, BLOCKS 4008, 4010, 4011, 4020 THROUGH 4030, 4032, 4033, 4034, 4035, 4041 THROUGH 4051, 4058, 4059, 4995, 4996, 4997, AND 4998; AND
(B) DELEGATE DISTRICT 38B (2 MEMBER DELEGATE DISTRICT):
(I) WICOMICO COUNTY ELECTION DISTRICTS 4, 6, AND 14;
(II) WICOMICO COUNTY ELECTION DISTRICT 5, PRECINCTS 3 AND 5;
(III) WICOMICO COUNTY ELECTION DISTRICT 11, PRECINCT 1;
(IV) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 5, PRECINCT 4 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 1.00, BLOCKS 3001, 3002, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, AND 4036;
2. CENSUS TRACT 1.01, BLOCKS 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, *6434025, 4026, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, AND 5033; AND
3. CENSUS TRACT 1.02, BLOCKS 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1050, 1995, 1996, 1997, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, AND 2999;
(V) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 8, PRECINCT 1 THAT CONSISTS OF CENSUS TRACT 105.00, BLOCKS 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3996, 3997, 3998, AND 3999;
(VI) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 9, PRECINCT 1 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 1.00, BLOCKS 2004, 2005, AND 2006;
2. CENSUS TRACT 2.00, BLOCKS 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1017, 1018, 1025, 1026, 1027, 1028, 1029, 1998, 1999, 2002, 2003, 2004, 2012, 2013, 2014, 2015, 2016, 2045, 2046, 2998, AND 2999;
3. CENSUS TRACT 101.01, BLOCKS 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011,1012, 1013, 1019, 1023, 1024, 1025,1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1996, 1997, 1998, AND 1999; AND
4. CENSUS TRACT 107.02, BLOCKS 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6035, 6036, 6037, 6038, 6043, 6044, 6045, AND 6046;
(VII) THAT PART OF WICOMICO COUNTY ELECTION DISTRICT 13, PRECINCT 1 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
*6441. CENSUS TRACT 4.00, BLOCKS 1026, 1030, 1031, 1032, 1033, 1035, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 3001, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 4011, 4012, 4014, 4015, 4017, 4018, 4019, 4020, AND 4021;
2. CENSUS TRACT 5.00, BLOCK 2010; AND
3. CENSUS TRACT 104.00, BLOCKS 1000, 1001, 1002, 1003,1004, 1005, 1011, 1012, 1018, 2000, 2001, 2002, 2003, AND 2008;
(VIII) THAT PÁRT OF WICOMICO COUNTY ELECTION DISTRICT 13, PRECINCT 3 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
1. CENSUS TRACT 5.00, BLOCKS 3017, 3018, AND 3032; AND
2. CENSUS TRACT 105.00, BLOCKS 1003, 1012, 1013, 1014, 1015, 1016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, AND 4031; AND
(IX) WORCESTER COUNTY.
(39) LEGISLATIVE DISTRICT 39 CONSISTS OF:
(A) MONTGOMERY COUNTY ELECTION DISTRICT 1, PRECINCTS 3 AND 4;
(B) MONTGOMERY COUNTY ELECTION DISTRICT 6, PRECINCTS 3 THROUGH 5;
(C) MONTGOMERY COUNTY ELECTION DISTRICT 9, PRECINCTS 4, 5, 7 THROUGH 12, 17 THROUGH 19, 21 THROUGH 23, 26, 29, AND 30;
(D) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 6, PRECINCT 7 THAT CONSISTS OF CENSUS TRACT 7006.09, BLOCKS 3000, 3001, 3002, 3003, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, *6454011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, AND 4019; AND
(E) THAT PART OF MONTGOMERY COUNTY ELECTION DISTRICT 9, PRECINCT 25 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 7008.08, BLOCKS 3006, 3007, AND 3008; AND
(II) CENSUS TRACT 7008.09, BLOCKS 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, AND 5000.
(40) LEGISLATIVE DISTRICT 40 CONSISTS OF:
(A) BALTIMORE CITYWARD 13;
(B) BALTIMORE CITY WARD 10, PRECINCTS 3 AND 4;
(C) BALTIMORE CITY WARD 11, PRECINCTS 1 THROUGH 3 AND 7;
(D) BALTIMORE CITY WARD 12, PRECINCTS 3, 6, AND 8 THROUGH 13;
(E) BALTIMORE CITYWARD 14, PRECINCT 1;
(F) BALTIMORE CITY WARD 15, PRECINCTS 8 THROUGH 10, 16 THROUGH 21, AND 24 THROUGH 31;
(G) BALTIMORE CITY WARD 16, PRECINCTS 6 AND 9 THROUGH 12; AND
(H) BALTIMORE CITY WARD 27, PRECINCTS 51, 52, AND 58 THROUGH 60.
(41) LEGISLATIVE DISTRICT 41 CONSISTS OF:
(A) BALTIMORE CITY WARD 15, PRECINCTS 1 THROUGH 7 AND 11 THROUGH 15;
(B) BALTIMORE CITY WARD 16, PRECINCTS 13 AND 14;
(C) BALTIMORE CITY WARD 20, PRECINCT 8;
(D) BALTIMORE CITY WARD 27, PRECINCTS 47 THROUGH 50, 53 THROUGH 57, AND 61 THROUGH 72; AND
(E) BALTIMORE CITY WARD 28, PRECINCTS 1 THROUGH 13,17, AND 18.
*646(42) LEGISLATIVE DISTRICT 42 CONSISTS OF:
(A) BALTIMORE COUNTY ELECTION DISTRICT 3, PRECINCTS 7 THROUGH 9;
(B) BALTIMORE COUNTY ELECTION DISTRICT 8, PRECINCTS 5, 6, AND 11 THROUGH 18; AND
(C) BALTIMORE COUNTY ELECTION DISTRICT 9, PRECINCTS 1 THROUGH 19.
(43) LEGISLATIVE DISTRICT 43 CONSISTS OF:
(A) BALTIMORE CITY WARD 9, PRECINCTS 1 THROUGH 12 AND 15;
(B) BALTIMORE CITY WARD 12, PRECINCTS 1, 2, 4, 5, AND 7; AND
(C) BALTIMORE CITY WARD 27, PRECINCTS 15 THROUGH 46.
(44) LEGISLATIVE DISTRICT 44 CONSISTS OF:
(A) BALTIMORE CITY WARDS 5 AND 17 THROUGH 20;
(B) BALTIMORE CITYWARD 4, PRECINCTS 2 AND 3;
(C) BALTIMORE CITYWARD 6, PRECINCT 3;
(D) BALTIMORE CITY WARD 7, PRECINCTS 1 AND 2;
(E) BALTIMORE CITY WARD 10, PRECINCTS 1 AND 2;
(F) BALTIMORE CITY WARD 11, PRECINCTS 4 THROUGH 6;
(G) BALTIMORE CITY WARD 14, PRECINCTS 2 THROUGH 5;
(H) BALTIMORE CITY WARD 15, PRECINCTS 22 AND 23;
(I) BALTIMORE CITY WARD 16, PRECINCTS 1 THROUGH 5, 7, AND 8;
(J) BALTIMORE CITY WARD 20, PRECINCTS 9 THROUGH 13;
(K) BALTIMORE CITYWARD 21, PRECINCT 3;
*647(L) BALTIMORE CITY WARD 25, PRECINCTS 1 THROUGH 5; AND
(M) BALTIMORE CITY WARD 28, PRECINCTS 14 THROUGH 16.
(45) LEGISLATIVE DISTRICT 45 CONSISTS OF:
(A) BALTIMORE CITYWARD 8;
(B) BALTIMORE CITYWARD 6, PRECINCT 2;
(C) BALTIMORE CITY WARD 7, PRECINCTS 3 THROUGH 6;
(D) BALTIMORE CITY WARD 9, PRECINCTS 13, 14, 16, AND 17;
(E) BALTIMORE CITY WARD 26, PRECINCTS 14, 15, AND 17 THROUGH 37; AND
(F) BALTIMORE CITY WARD 27, PRECINCTS 1 THROUGH 14.
(46) LEGISLATIVE DISTRICT 46 CONSISTS OF:
(A) BALTIMORE CITY WARDS 1 THROUGH 3 AND 22 THROUGH 24;
(B) BALTIMORE CITYWARD 4, PRECINCT 1;
(C) BALTIMORE CITY WARD 6, PRECINCTS 1, 4, AND 5;
(D) BALTIMORE CITY WARD 21, PRECINCTS 1 AND 2;
(E) BALTIMORE CITY WARD 25, PRECINCTS 6 THROUGH 18; AND
(F) BALTIMORE CITY WARD 26, PRECINCTS 1 THROUGH 13 AND 16.
(47) LEGISLATIVE DISTRICT 47 CONSISTS OF:
(A) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 2, PRECINCTS 1 THROUGH 4, 7, AND 9;
(B) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 13, PRECINCT 2;
(C) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 17, PRECINCTS 1 THROUGH 8, 10, 11, 13, AND 14;
(D) PRINCE GEORGE’S COUNTY ELECTION DISTRICT 20, PRECINCT 3;
*648(E) THAT PART OF PRINCE GEORGE’S COUNTY ELECTION DISTRICT 2, PRECINCT 5 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 8040.01, BLOCK 2000; AND
(II) CENSUS TRACT 8040.02, BLOCK 2003;
(F) THAT PART OF PRINCE GEORGE’S COUNTY ELECTION DISTRICT 2, PRECINCT 8 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 8039.00, BLOCKS 3016 AND 3017;
(II) CENSUS TRACT 8040.01, BLOCKS *1000, 1001, 1002, 1003, 1004,1005,1006, 2003, AND 2004;
(III) CENSUS TRACT 8040.02, BLOCKS 1000, 1001, 1002, 1004, 1005, 1006,1007, 1008, 1009, 1011, 1012, 1013,1014, 1015, 1016, 1017, 2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2040, 2047, 2048, 2994, 2996, 2997, 2998, AND 2999; AND
(IV) CENSUS TRACT 8043.00, BLOCKS 1000, 1001, 1002, 1003, 1004, 1005, 1011, 1014, 1015, 1016, 1017, AND 1018;
(G) THAT PART OF PRINCE GEORGE’S COUNTY ELECTION DISTRICT 16, PRECINCT 1 THAT CONSISTS OF CENSUS TRACT 8040.02, BLOCK 2008;
(H) THAT PART OF PRINCE GEORGE’S COUNTY ELECTION DISTRICT 18, PRECINCT 5 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 8031.00, BLOCKS 1000, 1001, 1002, 1016, 1017, 1018, 1019,1020, AND 1023; AND
(II) CENSUS TRACT 8033.00, BLOCK 3007;
(I) THAT PART OF PRINCE GEORGE’S COUNTY ELECTION DISTRICT 20, PRECINCT 5 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 8036.01, BLOCKS 1001, 1002, 1003, 1004, AND 1005; AND
*649(II) CENSUS TRACT 8036.08, BLOCKS 1003, 1004, 1010, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, AND 4011; AND
(J) THAT PART OF PRINCE GEORGE’S COUNTY ELECTION DISTRICT 21, PRECINCT 5 THAT CONSISTS OF THE FOLLOWING CENSUS TRACTS AND BLOCKS:
(I) CENSUS TRACT 8073.01, BLOCK 1001; AND
(II) CENSUS TRACT 8073.05, BLOCKS 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, AND 2014.
RAKER, J., files a dissenting opinion.